Citation Nr: 1226984	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  He is in receipt of a Purple Heart, the Bronze Star, and a Combat Infantryman Badge (CIB).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the Veteran's posttraumatic stress disorder claim.  A March 2006 rating decision awarded the Veteran service connection for PTSD, and assigned a 30 percent disability rating.  In a November 2006 statement, the Veteran indicated that his condition had worsened in severity.  The RO construed this statement as a claim for an increased rating.  In May 2007, the RO issued another rating decision which confirmed and continued the Veteran's 30 percent disability rating.  The Board notes that, although the November 2006 submission was not a notice of disagreement (NOD) with the March 2006 rating action, the submission was received prior to the expiration of the appellate period for this RO determination and contained new and material evidence pertaining to the claim.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 2006 rating decision is the proper rating decision on appeal. 

In January 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been associated with the claims file.  The Veteran submitted additional evidence at the hearing along with a waiver of regional office consideration of that evidence in the first instance. 

For the reasons explained below, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part of the Veteran's claim for a higher initial rating for his service-connected PTSD and, therefore, the Board has jurisdiction over this claim.  Thus, the issues presented on appeal on the cover page have been modified to add the TDIU issue. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2011 written argument, the Veteran's representative indicated that the Veteran's PTSD has increased in severity since his last VA examination in December 2006.  Similarly, at the Veteran's January 2011 Board hearing, the Veteran testified that his PTSD has increased in severity.  VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Therefore, he should be afforded another VA examination for the purpose of determining the current severity of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Additionally, the Board observes that the Veteran receives regular treatment at the Bronx, New York, VA Medical Center (VAMC), related to his PTSD.  VA treatment records, dated from January 2011 to the present, have not been associated with the claims file.  Given that the Veteran has reported continued treatment of his PTSD, attempts should be made to obtain additional VA treatment records dating from January 2011 to the present.  See 38 U.S.C.A. § 5103A. 
 
Finally, the Board notes that entitlement to a TDIU has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.   

Here, during the Veteran's January 2006 VA examination and again during his January 2011 Board hearing, he asserted that he is not able to work because of his service-connected PTSD.  Therefore, the Board finds that the issue of a TDIU has been raised by the record.  Accordingly, a TDIU claim must be considered upon remand. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

2.  Obtain copies of all psychiatric treatment received at the Bronx, New York, VAMC, from January 2011 to the present. 

3.  Arrange for the Veteran to undergo a PTSD Review examination to assess the current level of severity of his service-connected PTSD.  The claims file must be made available to the examiner for review.  A supporting rationale must be provided for all opinions expressed.  The examiner is specifically requested to address the impact the Veterans service-connected PTSD and other service-connected physical conditions have on his ability to obtain and maintain substantially gainful employment. 

4.  Following the completion of the above, readjudicate the claims on appeal, including the claim for entitlement to TDIU.  If any claims are not granted to the Veteran's satisfaction, send both he and his representative a Supplemental Statement of the Case and give them an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

